DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 15 March 2021 with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of the claims has been withdrawn. 
Applicant's arguments regarding the 35 USC 103 rejections been fully considered but they are not persuasive.
Regarding claim 72, Applicant argues that item 30 in Fig. 9 of Straub is a pump, not a turbine as recited in the claim.  However, Straub appears to use turbines and pumps interchangeably in the disclosure.  For example, 23 in Fig. 7 and 26 in Fig. 8 are both referred to as “turbines”. Further, paragraph 0103 of Applicant’s written description states: “The fluid motive mechanism may be a pump, a turbine unit or similar.”  Thus, it was interpreted that the term “pump” and “turbine” can be used interchangeably for the claim. 
Regarding claim 73, the amendment required the examiner to find a new reference, as shown below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Straub et al. (“Straub”; US 4,792,284), in view of Betting (US 2008/0173363).
Regarding claim 72: Straub discloses a booster assembly (Fig. 9) comprising 
at least one turbine unit (30) and at least one booster apparatus (31), 
the booster apparatus having at least one inlet (18) through which a first fluid passes,
the booster apparatus comprises a booster housing adapted to be connected to an outlet of a turbine unit (as shown in Fig. 9) of the at least one turbine unit whereby a second fluid passes along a fluid path extending through the turbine unit and passing into the booster housing (shown by arrow leaving 30), the booster apparatus providing a nozzle (17, Fig. 5) extending inwardly from a first end of the booster housing (left side); 
wherein the first fluid passes through the at least one inlet to be entrained in the second fluid as the second fluid is flowing through the booster housing, the at least one inlet incorporates a regulating device (78, Fig. 17) to regulate the first fluid entering therethrough; 

Straub does not explicitly disclose the booster assembly further comprising a flow regulator for regulating the volume and velocity of the second fluid passing through the booster assembly, the flow regulator comprises a valve head adapted to be variably positioned along the fluid path; wherein the valve head is supported on a shaft, the shaft is supported within the fluid path wherein the shaft is rotatable relative to the valve head.
However, Betting discloses a flow regulator (Fig. 1A) for regulating the volume and velocity of the second fluid (at 9) passing through, the flow regulator comprises a valve head (2) adapted to be variably positioned along the fluid path; 
wherein the valve head is supported on a shaft (5), the shaft is supported within the fluid path wherein the shaft is rotatable relative to the valve head (as shown in Fig. 1A).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the inlet of the booster assembly of Straub to include the valve of Betting in order to better control the flow.
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Straub, in view of Marples (US 1,904,320) and Betting.
Regarding claim 73: Straub discloses a booster assembly (Fig. 5) comprising a booster apparatus and the booster apparatus having at least one inlet (18) through which a first fluid passes, the booster apparatus comprising:

the booster apparatus providing a nozzle (17) extending inwardly from a first end (left side) of the booster housing; 
wherein the first fluid passes through the at least one inlet to be entrained in the second fluid as the second fluid is flowing through the booster housing, the at least one inlet incorporates a regulating device (78, Fig. 17) to regulate the first fluid entering therethrough.
Straub does not explicitly disclose a flow regulator positioned upstream of the booster apparatus; wherein the flow regulator comprises a valve head adapted to be variably positioned along the fluid path with respect to the nozzle such that the nozzle and valve head co-operate to regulate the second fluid passing into the booster housing.
However, Marples discloses a flow regulator (12) positioned upstream of a booster apparatus (2).
And, Betting discloses a flow regulator (Fig. 1A);
wherein the flow regulator comprises a valve head (2) adapted to be variably positioned along the fluid path with respect to the nozzle such that the nozzle and valve head co-operate to regulate the second fluid passing into the booster housing (paragraph 0027).
.
Allowable Subject Matter
Claims 54-71 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the booster apparatus of claim 54, specifically comprising:
the valve head is supported on the common shaft (of the pump and turbine), wherein the shaft is rotatable relative to the valve head, in the context of the other components in the claim.
Claims 55-71 are allowable due to their dependency to claim 54.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/Primary Examiner, Art Unit 2832